The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale in a dry area; penalty assessed at confinement in the county jail for fifty days.
The record fails to show that notice of appeal was given and entered upon the minutes of the trial court. In the absence of such a showing, this court is without jurisdiction to determine the matters presented for review. Art. 827, C. C. P. See Curbow v. State, 132, S.W.2d 853, and cases there cited.
The appeal is dismissed.
                 ON MOTION TO REINSTATE APPEAL.